DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rajan et al. (US 2014/0192583).

claim 1, Rajan et al. disclose an operation method of a semiconductor device that includes a first die and a second die in a package (for example the interface circuit 102, fig. 1 being the first die and any of memory circuit 104A – 104N being the second die) and receives a first control signal for controlling the first die and the second die (L signals 108, fig. 1), the method comprising: 
a step in which when the first control signal is received by the first die through a first pad (from the system device 106), the first die generates first control information based on the received first control signal and transmits the first control information to the second die through an internal interface connecting the first die and the second die (as shown in fig. 1, signal from system device 108 and transmitted to the memory circuits via the interface circuit 102); and 
a step in which when the first control information is transmitted to the second die, the second die performs an internal operation (see para 0023, operation associated with at least a portion of the memory circuits.  See also para 0303), 
wherein the first control signal is one of a reset signal for resetting operations of the first die and the second die and a ZQ signal for ZQ calibration operations of the first die and the second die (see para 0393, 0415, 0544, 0556, 0557, 1180, and 1347, “reset signals”, and para 0281, 0766, 0767, 0827, 0828, 1470, etc… “ZQ calibration”).

Regarding claim 2, Rajan et al. also disclose the method of claim 1, wherein the first and second dice are packaged directly on the same substrate (as shown in fig. 1 – 5).

claim 3, Rajan et al. also disclose the method of claim 1, wherein the first and second dice are independently packaged on different package substrates (see embodiment of fig. 6, for example).

Regarding claim 5, Rajan et al. also disclose the method of claim 1, wherein the internal interface is a wired interface for information interfacing between the first die and the second die (as shown in fig. 1).

Regarding claim 6, Rajan et al. also disclose the method of claim 5, wherein the internal interface is wired interface that includes at least one of an interposer, a wire bonding and a printed circuit (see para 0738, 1425, 1618, etc…).

Allowable Subject Matter
Claims 10 – 20 are allowed.

Claims 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the method as set forth in claim 1 above, further comprising, in combination, the features additionally claimed at least in claims 7 – 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                           February 28, 2022